DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Election
Applicant's election with traverse of group I (claims 1-15) in the reply filed on 12 August 2021 is acknowledged. The traversal is on the ground(s) that “Although separately classified, the search classes of the two groups are expected to largely, if not completely, overlap”. This is not found persuasive because MPEP 808.02 states that a different field of search, which would be required to consider invention II due to claim 16 reciting “after the mounting… mounting” and claim 19 reciting “measuring vibrational parameters of the rotating inner member” as compared to claim 1 (note: different search queries, as compared to invention I, and at least USPC 29/889.2 would be required for invention II), is sufficient to establish a serious search and/or examination burden.
The requirement is still deemed proper and is therefore made FINAL. Claims 16-20 are withdrawn from consideration.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 18 October 2019 and 08 February 2021 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Claim Objections
Claims 5-7 and 15 are objected to because of the following informalities: 
	In claim 5, line 3, “on” should be changed to --as-- (for grammar / clarity).
	In claim 7, line 2, a period should be added.
	In claim 15, line 2, --a-- should be added before “static”.
	Claim 6 is objected to due to dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “mounting features” (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “mounting features” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The limitation “mounting features” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (note: par. [0045] indicates that “mounting features” corresponds with holes 166, whereas par. [0047] indicates that flange 194 is part of “mounting feature”, which is shown in Figure 1B as a separate / distinct element from holes 166, thereby making it unclear what the corresponding structure is regarded as). Due to dependency, this rejection also applies to claims 1-10 and 12-15. This rejection does not apply 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “mounting features” renders the claim indefinite since the corresponding structure of this 112(f) limitation is unclear. The limitation “mounting features” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (note: par. [0045] indicates that “mounting features” corresponds with holes 166, whereas par. [0047] indicates that flange 194 is part of “mounting feature”, which is shown in Figure 1B as a separate / distinct element from holes 166, thereby making it unclear what the corresponding structure is regarded as). Due to dependency, this rejection also applies to claims 1-10 and 12-15. This rejection does not apply to claim 11 since “the mounting features comprise one or more mounting holes” brings “mounting features” out of 112(f).

In claim 2, the limitation recited as “the mounting features” (line 8) renders the claim indefinite since it is unclear if it is referring to “a circumferential array of mounting features” (claim 1) or “one or more of the mounting features” (claim 1). Due to dependency, this rejection also applies to claims 3-9.

claim 11, the limitation recited as “the mounting features” (line 8) renders the claim indefinite since it is unclear if it is referring to “a circumferential array of mounting features” (claim 1) or “one or more of the mounting features” (claim 1).

In claim 14, the limitation recited as “the mounting features” (line 8) renders the claim indefinite since it is unclear if it is referring to “a circumferential array of mounting features” (claim 1) or “one or more of the mounting features” (claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,371,042) in view of Labbe (US 2016/0348792).

In reference to claim 1 (as far as it is clear and definite)
Lee discloses:
A machine comprising: 
an outer member (i.e., cover 64);  
5an inner member (i.e., either of (1) the mounting member, which is the axially-elongated portion of shaft extension 46, identified below in annotated Figure 2 or (2) a shaft received within shaft extension 46)(note: Lee is ambiguous as to the construction of shaft extension 46 depicted in Lee Figure 1 - however, it is clear from Lee Figure 1 that an axially-extending shaft, using either of the “inner member” identifications above, is present in order to provide transmission of rotation from turbine 14) mounted for rotation about an axis (42) relative to the outer member; and 
a seal system comprising: 
a seal housing (i.e., the portion of cover 64 that engages with knife edges 78 - see col.4:ll.1-3) mounted to the outer member; 
a seal runner (i.e., the portion of shaft extension 46 apart from the identified “inner member”) mounted to the inner member and having a first outer diameter surface portion (see annotated Figure 2 below showing a “first outer diameter surface portion”, which is the surface on which knife edges 78 are disposed), 15wherein: 
the seal runner has a circumferential array of mounting features (i.e., the holes receiving bolts 100); and 
one or more weights (200) are mounted (via bolts 100) to one or more of the mounting features.

    PNG
    media_image1.png
    429
    738
    media_image1.png
    Greyscale


Lee does not disclose:
one or more seal rings held by the seal housing and 10having an inner diameter surface;
the first outer diameter surface portion contacting or facing the inner diameter surface of the one or more seal rings.

Labbe discloses:
a machine comprising a seal between a rotating inner member (30) and a stationary outer member (24), wherein the seal includes carbon seal rings (22) held by the outer stationary member (see first sentence of par. [0017]).

It is obvious to perform simple substitution of one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the Office must articulate: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components, (2) a finding that the substituted components and their functions were known in the art, and (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. See MPEP 2143(B).
In this case, both Lee and Labbe teach a seal that achieves sealing between relatively rotational elements. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the seal teeth of Lee with the sealing arrangement of Labbe (i.e., a carbon seal ring attached to the outer stationary member, which is Lee cover 64, and opposed from the identified “first outer diameter surface portion”). The substitution would predictably result in sealing. 


one or more seal rings (Labbe - 22) held by the seal housing (Lee - 64) and 10having an inner diameter surface;
the first outer diameter surface portion contacting or facing the inner diameter surface of the one or more seal rings.

In reference to claim 2 (as far as it is clear and definite)
Lee in view of Labbe addresses:
The machine of claim 1 wherein the seal runner has: 
a mounting section (see annotated Lee Figure 2 above) mounted to the inner member; 
a sealing section (see annotated Lee Figure 2 above) including the first outer diameter surface portion radially outwardly spaced from the mounting 25section; 
a first hub (see annotated Lee Figure 2 above) between the mounting section and the sealing section; 
a balancing section (see annotated Lee Figure 2 above) including the mounting features; and 
a second hub (see annotated Lee Figure 2 above) between the mounting section and the balancing 30section.


In reference to claim 3 
Lee in view of Labbe addresses:
The machine of claim 2 wherein the sealing section axially overlaps (see annotated Lee Figure 2 above) the mounting section.  

In reference to claim 4 
Lee in view of Labbe addresses:
The machine of claim 2 wherein the first hub and the second hub are angled off-radial in the same direction (see annotated Lee Figure 2 below showing arrows characterizing the orientation of “first hub” and “second hub”, both arrows having an axial directional component shown as the dotted-arrows, which point in the same direction)(note: “angled off-radial in the same direction” is broad / non-specific).  

    PNG
    media_image2.png
    392
    603
    media_image2.png
    Greyscale


In reference to claim 5 
Lee in view of Labbe addresses:
The machine of claim 2 wherein the mounting section, the 5sealing section, the first hub, the balancing section, and the second hub are formed on (note: “on” is considered to mean as) a single metallic piece.

In reference to claim 11 (as far as it is clear and definite)
Lee in view of Labbe addresses:
The machine of claim 1 wherein:  
25the mounting features (Lee) each comprise one or more mounting holes; and 
each of the one or more weights (Lee - 200) is mounted via one or more fasteners (100 - Lee Figure 1) extending through the one or more mounting holes.

In reference to claim 12 
Lee in view of Labbe addresses:
The machine of claim 1 wherein: the one or more seal rings (Labbe - 22) are carbon seal rings.

In reference to claim 13
Lee in view of Labbe addresses:
The machine of claim 1, wherein: the one or more seal rings (Labbe - 22) are two seal rings.

In reference to claim 14 (as far as it is clear and definite)
Lee in view of Labbe addresses:
	The machine of claim 1.

Lee in view of Labbe does not address:
the mounting features provide 12 to 60 discrete 5circumferential mounting locations.

However, Lee discloses that the mounting features (~100) allow attachment of balancing weights (200). One having ordinary skill in the art would recognize the number and circumferential location(s) of balancing weights necessarily determine the distribution of weight and, thus, the balancing. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed number of “mounting features” in the routine design of achieving the balancing of Lee.

In reference to claim 15 
Lee in view of Labbe addresses:
The machine of claim 1 being a turbine engine wherein: the inner member (Lee) is a shaft and the outer member (Lee - 64) is static structure.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Labbe and Billings et al. (US 8,888,458 - hereafter referred to as Billings), and wherein Singh et al. (US 8,182,153 - hereafter referred to as Singh) is cited on an evidentiary basis.

In reference to claim 6 
Lee in view of Labbe addresses:
The machine of claim 5.

Lee in view of Labbe does not address:
the single metallic piece is a Ti alloy.

Billings discloses:
a machine comprising a rotor (58) made of titanium alloy (see col.3:ll.21-22).

Singh discloses that titanium alloy is a lightweight material (see col.2:ll.58-60).

Furthermore, it has been held (see MPEP 2144.07) that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Lee in view of Labbe to include forming the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Labbe and Spencer et al. (US 7,435,052 - hereafter referred to as Spencer). 

In reference to claim 7 
Lee in view of Labbe addresses:
The machine of claim 5.

Lee in view of Labbe does not address:
the sealing section includes a chromium carbide coating.

Spencer discloses:
a machine comprising a sealing face (48) that opposes a seal ring (44), wherein the sealing face includes a coating of chromium carbide (see col.4:ll.15-18).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Lee in view of Labbe to include a coating of chromium carbide that opposes the seal ring, as disclosed by Spencer, for the purpose of protecting the “seal section” / interface from wear damage.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Labbe and Kupiszewski et al. (US 2018/0051701 - hereafter referred to as Kupiszewski).

In reference to claim 8 
Lee in view of Labbe addresses:
The machine of claim 2.

Lee in view of Labbe does not address:
the mounting section has 15an inner diameter spline engaging a spline of the inner member.  

Kupiszewski discloses:
a machine comprising a rotating outer member (252) that is mounted to a rotating inner shaft (224) via splines (290,292 - Figure 6) on both of the members.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Lee in view of Labbe to include a construction in which a shaft is radially inward of the mounting member (see annotated Lee Figure 2 above), as disclosed by Kupiszewski, for the purpose of permitting repair / replacement of the “seal runner” independently of the “inner member”, and to include splines on the “inner member”, as further disclosed by Kupiszewski, for the purpose of ensuring sufficient transmission of rotation between the “inner member” and the “seal runner”. 

In reference to claim 9 
Lee in view of Labbe and Kupiszewski addresses:
The machine of claim 8 wherein the spline of the inner member is a castellated rim (see Kupiszewski Figure 6).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Labbe and Muldoon (US 2016/0146103).

In reference to claim 10 
Lee in view of Labbe addresses:
The machine of claim 1.

Lee in view of Labbe does not address:
the mounting section has an interference fit with the inner member.

Muldoon discloses:
a machine comprising a rotating outer member (70) that is mounted to a rotating inner shaft (40) via an interference fit (see par. [0042]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Lee in view of Labbe to include a construction in which a shaft is radially inward of the mounting member (see annotated Lee Figure 2 above), as disclosed by Muldoon, for the purpose of permitting repair / replacement of the “seal runner” independently of the “inner member”, and to include an interference fit between the “inner member” and the “seal runner”, as further disclosed by Muldoon, for the purpose of ensuring sufficient transmission of rotation between the “inner member” and the “seal runner”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745